Citation Nr: 1223857	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2010.  This appeal comes before the Board from an October 2004 rating decision of the VA Regional Office in Oakland, California that declined to reopen the claim of entitlement to service connection for schizophrenia 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1980, service connection for a nervous condition was denied per M21-1.  The Veteran was informed of the decision in July 1980.  After requested evidence was received, the issued was denied in an August 1981 rating decision.  The Veteran did not appeal this decision.    

2.  In June 1999, the RO denied reopening the Veteran's claim for service connection for a nervous condition.  The Veteran was informed in writing of the adverse decision and his appellate rights.  

3.  In August 1999, the RO received private medical records from Patton State Hospital which notes, "Patient was in the active service of the United States Navy between December of 1975 and March of 1977; and his illness flowered while in the military.  ...."  

4.  In March 2004, the RO received the Veteran's application for compensation due to psychiatric/psychological disability which he alleged began in October 1976.  

6.  New evidence submitted includes service personnel records which confirm that the Veteran was arrested and imprisoned in Italy for possession of concealed weapon, trespassing, attempted theft, possession of 204 grams of hashish, and rape.


CONCLUSION OF LAW

New and material evidence sufficient to reconsider the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to request to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess, 19 Vet. App. at 473.  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  
  
In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Claims History

The Veteran's original claim for compensation was received by the RO in June 1980 in which he noted that he was in prison upon discharge, that he had psychiatric problems, and that he was finally hospitalized.  

In June 1980, service connection for a nervous condition was disallowed.  On July 1, 1980, the RO sent the Veteran a letter which noted that they had reviewed his claim for compensation based on disability resulting from nervous condition and that the available records did not show that he received treatment for a nervous condition during service or that it was recorded in the report of his examination at the time of his discharge.  The RO noted that no further action would be taken on his claim unless he submitted evidence showing the condition was incurred in or aggravated by his military service and that the condition still existed.  The Veteran was also informed of his appellate rights.    

At the time of the 1980 decision, the record included the Veteran's service treatment records which noted a March 1, 1977 Post-Confinement Physical.  At that time, the Veteran denied known medical problems as well as maltreatment or abuse while in Italian prison.  The Veteran's physical examination was grossly normal, and he was deemed fit for duty.  Two weeks later, he was seen for medical evaluation due to his history of drug use involvement.  At that time, the Veteran denied use of illicit drugs during the prior four months and stated that he smoked hashish on one occasion in October but not before and not after.  The Veteran denied use of sedatives, tranquilizers, stimulants, narcotics, and injectable drugs.  He denied any known dependence on drugs.  Physical examination demonstrated mental status was normal.  Report of Medical Examination on March 25, 1977 did not indicate that psychiatric health was abnormal; and on his Report of Medical History, the Veteran denied ever having nervous trouble of any sort.   

On July 15, 1980, the Veteran submitted a statement from his treating physician showing hospitalization from March 7, 1979 to April 3, 1979 and a diagnosis of chronic, undifferentiated schizophrenia.  Also submitted was a letter to VA from the director of medical records indicating that the Veteran had been previously hospitalized from February 2, 1979 to February 14, 1979 and from February 23, 1979 to March 7, 1979 at Westchester County Medical Center.  In July 1981, the RO received the private medical records from Westchester County Medical Center for hospitalization from February 2, 1979 to February 14, 1979, which showed that he had been admitted from St. John's Hospital in Yonkers, that there was no past psychiatric history, and that he was diagnosed with acute schizophrenia episode.  Records from second hospitalization at Westchester County Medical Center from February 23, 1979 to March 7, 1979 show a diagnosis of catatonic type schizophrenia.   
   
Of record is a Deferred or Confirmed Rating Decision which states, "Authorization SC for Psychoses under M2.1.22.05."  The computer extract reflects that service connection was denied.  

In January 1999, the Veteran requested an increase in his service-connected compensation as he was confined at Patton State Hospital for treatment of symptoms relating to that condition.  The Veteran also requested consideration of a nonservice-connected pension.  

In February 1999, the RO received the Veteran's application for compensation for schizophrenia, paranoid, and polysubstance abuse.  In addition, the Veteran indicated that he had been treated for flu/strep throat during service in 1976.

In March 1999, the RO sent a letter to the Veteran noting that in response to his recent claim, a request for medical evidence from Patton State Hospital had been made.  In May 1999, the RO received a letter from the Veteran's Benefits Coordinator at California Department of Mental Health, Napa State Hospital noted that the Veteran had been admitted there on March 18, 1999, that he had applied for a pension claim, and that correspondence regarding the pending claim should be forwarded to Napa State Hospital.

In June 1999, the RO informed the Veteran that in their letter of July 1, 1980, he had been notified that they had been unable to establish service connection for his nervous condition, that the evidence showed that the condition did not occur in or aggravated by military service, that he had one year from the date of that letter to appeal the decision, and that the decision was final.  The RO also noted evidence, including written or oral state that had not been considered before, that information that supports the same point as earlier evidence was not considered new, and that material means it applies to the specific issue he was claiming.  The Veteran was also informed of his appellate rights.    

In August 1999, the RO received medical records from Napa State Hospital.  Of specific importance is a March 1999 Admission Psychiatric Evaluation which notes, 

Patient was in the active service of the United States Navy between December of 1975 and March of 1977; and his illness flowered while in the military.  He describes two fist fights while on board ship and then, while on shore leave, he was arrested by the Italian Police by the rape of a woman in a hotel room, wherein he took a knife to her neck and forcibly had sex with her and then was arrested one week later when he came back to the hotel in an attempt to apologize under the civilian authorities three and was finally released back into the custody of the Navy who discharged him with a general discharge under honor conditions (this is somewhat surprising to me, but the patient does have V.A. benefits). 

In March 2004, the Veteran submitted an application for compensation noting a psychiatric/psychological disorder which began in October 1976.

Finality of Prior Rating Decisions

In June 1980, the RO denied service connection for a nervous condition.  The July 1, 1980, letter advised the Veteran that his claim for compensation based on disability resulting from nervous condition had been reviewed, that the available records did not show that he received treatment for a nervous condition during service or that it was recorded in the report of his examination at the time of his discharge, and that no further action would be taken on his claim unless he submitted evidence showing the condition was incurred in or aggravated by his military service and that the condition still existed.

At the time of the July 1, 1980, letter, regulations provided that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a) (1979).

In Hodge v. West, 155 F.3d 1365 (Fed. Cir. 1998), the Court noted that in 1990, recognizing that the term "new and material evidence" had been used for years without a formal definition, the DVA proposed amending the regulations to incorporate a specific definition.  See Adjudication; Pensions, Compensation, Dependency:  New and Material Evidence; Standard Definition, 55 Fed. Reg. 19088 (1990) (to be codified at 38 C.F.R. § 3.156) (proposed May 8, 1990) (hereinafter "Proposed Definition").  The amendment was adopted after a notice and comment period, and became effective on January 22, 1991.  See New and Material Evidence, 55 Fed. Reg. 52274 (1990) (hereinafter "Final Definition"). Thus, the regulation provided the following:

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1994) (final emphasis added).

Thus, the Board finds that the evidence submitted in July 1980 was new and material evidence as it demonstrated that the Veteran had an existing psychiatric disability and that the Veteran had been hospitalized for such disability as earlier as February 1979, less than two years after being discharged from the service.  In addition, the Board notes that since the new and material evidence was received prior to the expiration of the appeal period, it should have been considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a) (1979).

The issue was again denied by an August 1981 rating decision.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  Thus, the August 1981 decision is final. 

In February 1999, the Veteran filed an application for service connection for paranoid schizophrenia.  The RO did not specifically make a finding that the evidence submitted in connection with claim was not new or material.  As noted above, in June 1999 the Veteran was advised that the July 1980 decision was final and that new and material evidence was needed to reopen the claim.  Further, in August 1999, the Veteran submitted medical evidence which indicated that his "illness flowered while in the military."      

At the time of the June 11, 1999 letter, regulations provided that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (1998).

Again, as the Veteran's claim which had remained pending since June 5, 1980 was not readjudicated after the June 1999 decision and prior to his March 2004 claim, the Veteran's original claim for compensation for a psychiatric disability continued to remain open and pending.

Even assuming that the June 1999 decision remained open and pending at the time the Veteran filed his claim in March 2004, the RO subsequently received (in May 2010) and associated with the Veteran's claims file his service personnel records which confirmed that the Veteran had been arrested and imprisoned by the Italian authorities for possession of concealed weapon, trespassing, attempted theft, possession of 2-4 grams of hashish, and rape.  In addition, of record is a May 2010 letter authored by a staff psychiatrist at Napa State Hospital in which he states, 

Although [the Veteran] was not diagnosed with a mental illness while he was in the Service, several things are clear from the above history:  Prior to joining the Navy he had symptoms which are suggestive of bipolar disorder but it never achieved the level to bring him under psychiatric care.  While in the Service he committed a crime during what appears to be a manic episode.  This was the first clearly manic episode he had.  Two years after he left the service he was diagnosed with a mental illness for which he has been in treatment ever since.  His mental illness is clearly a severe one and a lifelong illness.  He has a history of substance abuse, alcohol and other drugs consistent with the history of someone with bipolar type disorder.  Bipolar disorder often runs in families indicating the significant genetic component of this illness.  He has a family history consistent with this.  [The Veteran's] request for benefits from the Veteran's Administration should be considered in light of the information presented above.

In January 2012, the Veteran underwent VA Mental Disorders Examination.  After review of the claims file and interview with the Veteran, the examiner diagnosed the Veteran as having schizoaffective disorder, bipolar type.  In addition, the examiner noted that the Veteran's psychiatric disorder was productive of total occupational and social impairment.  The examiner checked the box indicating that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that based on the records reviewed, the Veteran more likely than not had his first manic episode while in the Navy.  The examiner noted that Dr. Vermont, the Veteran's treating psychiatrist, indicated in his letter that the in-service crime was committed during what appeared to be manic episode and that it was the first manic episode that the Veteran had.  The examiner noted concurrence with Dr. Vermont's assessment.  The examiner noted that although the Veteran exhibited some symptoms that were suggestive of Bipolar Disorder prior to joining the service, his symptoms were not notable enough to bring him under psychiatric care.  The examiner opined that the Veteran's crime and subsequent legal problems during the service were the initial manifestations of his current mental disorder.  The examiner also noted that the Veteran has a history of substance abuse problems and that his substance abuse was consistent with the history of someone with Bipolar Disorder.  

Given that the additional new and material evidence includes service documentation, the provisions of 38 C.F.R. § 3.156(c) are for application.  That regulation has been amended during the pendency of the instant appeal.  Prior to October 6, 2006, the regulation directed that:
  
  (c)  Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2006).  

The amended regulation clarifies that:  

Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  
  (2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  
  (3)  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  
  (4)  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2011).  
	
The Court had directed that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to Appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  The Board finds that neither version of 38 C.F.R. § 3.156(c) is more favorable to the Veteran's appeal.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  Therefore, the Board will consider the Veteran's appeal under the current version of 38 C.F.R. § 3.156(c).  

In this case, additional relevant service records have been received.  The receipt of such additional service documentation mandates that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder be reconsidered.  38 C.F.R. § 3.156(c) (2011).  


ORDER

The Veteran's original application for entitlement to service connection for an acquired psychiatric disorder is to be reconsidered.  


REMAND

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder.  

The service personnel records indicate that the Veteran was imprisoned at Latina Prison in Latina, Italy from October 26, 1976 to February 24, 1977.  The Veteran was charged with possession of concealed weapon, trespassing, attempted theft, possession of 2-4 grams of hashish, and rape.

It was noted that the Veteran was apprehended by local Gaeta Polizia as a prowler in a local hotel.  The Veteran was transported to the Questura Police Station where statements were taken from the hotel proprietor and another witness who worked in the hotel.  The Italian police searched the Veteran and found a 5-centimeter blade knife, 1centimeter over allowed length.  Authorities issued a search warrant for the Veteran's apartment.  Approximately 204 grams of hashish was found in the apartment.  The Veteran was imprisoned in the Latina Prison at approximately 0600 on October 26, 1976 pending further investigation which included possible involvement in an August 20, 1976 rape.    

In a March 1977 letter the Veteran stated that he was informed that due to events in Italy, concerning his behavior, the Navy felt that it would be convenient for the Government to immediately discharge him from active service.  The Veteran disagreed and noted that he felt that his misconduct was much less serious than it appeared and that he felt that after a proper change of command and environment, he would be able and willing to serve out his remaining enlisted time. 

As noted above, a March 1999 Admission Psychiatric Evaluation notes that the Veteran's illness flowered while in the military.  

In addition, Dr. Vermont's May 2010 letter noted that although the Veteran was not diagnosed with a mental illness while he was in the service, prior to joining the Navy, he had symptoms that were suggestive of bipolar disorder but it never achieved the level to bring him under psychiatric care.  Dr. Veteran also noted that while in the service, the Veteran committed a crime during what appeared to be his first clearly manic episode and that two years after he left the service, he was diagnosed with a mental illness for which he had been in treatment ever since.  

Further, the January 2010 VA examiner noted that based on the records reviewed, the Veteran's current diagnosis of schizoaffective disorder, bipolar type, was at least as likely as not incurred in service.  The examiner opined that the Veteran's in-service crime and subsequent legal problems during the service were the initial manifestations of his current mental disorder.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003 

"Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, there is evidence of symptoms suggestive of a bipolar disorder prior to service and evidence that the Veteran's in-service crime was the initial manifestation of his current disorder.    

Although the January 2012 VA examiner opined that the Veteran's current psychiatric condition was at least as likely as not incurred in service, questions remain as to whether the Veteran's current psychiatric disorder pre-existed service and if so, whether such psychiatric disorder increased in severity during service.  As such, it is the Board's opinion that an addendum opinion be obtained which addresses such questions.

Prior to obtaining an addendum opinion, it is the Board's opinion that an attempt should be made to obtain any records by Social Security Administration (SSA).  As noted by Dr. Vermont in his May 2010 letter, once, when the Veteran was trying to get SS Disability benefits, he saw a psychiatrist for a single evaluation visit.  Although the Veteran stated that benefits were denied, pertinent medical information regarding the Veteran's psychiatric health could be helpful in determining the onset of his current psychiatric disability.   

Accordingly, the case is REMANDED for the following action:
 
1.  An attempt should be made to obtain medical and adjudication records from SSA.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

2.  After the above has been completed, the claims file must be made available to and reviewed by a VA psychiatrist or a VA psychologist for an addendum opinion to the January 2012 VA examination report.   The addendum opinion should reflect that a review of the claims file was made.

The examiner is asked to answer the following questions:

(i) Is there clear and unmistakable evidence (evidence that is obvious and manifest) that the Veteran's current psychiatric disability existed prior to service?  Please identify any such evidence with specificity.  

(ii)  If yes, is there clear and unmistakable evidence that such pre-existing psychiatric disability did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  
  
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


